FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                           June 11, 2019
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 CARLOS VELASQUEZ,

       Plaintiff - Appellant,

 v.                                                         No. 19-4041
                                                    (D.C. No. 2:18-CV-00728-DN)
 STATE OF UTAH; UTAH                                          (D. Utah)
 DEPARTMENT OF HUMAN SERVICES
 AND AGENCIES; UTAH OFFICE OF
 ADMINISTRATIVE HEARINGS;
 DIVISION OF AGING AND ADULT
 SERVICES, ADULT PROTECTIVE
 SERVICES,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before McHUGH, KELLY, and MORITZ, Circuit Judges.**
                  _________________________________

      Plaintiff-Appellant Carlos Velasquez appeals from the district court’s

dismissal of his case as barred by the Rooker-Feldman doctrine. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
                                      Background

      This appeal is the latest skirmish in a long-running legal battle between Mr.

Velasquez and various agencies and courts of the State of Utah. The saga appears to

have begun with administrative law proceedings at the Utah Department of Human

Services. 1 Rawle 629. After the administrative proceedings concluded, he took his fight

to Utah state court, where in addition to his original claims he raised new

constitutional claims regarding the fairness of his administrative proceedings and

challenging the constitutionality of several Utah statutes and regulations. Id. Unable

to find success after exhausting his appeals in Utah state court, he sued the State of

Utah and several state agencies in federal district court. Id. at 6. In federal court he

once again raised his constitutional claims from state court while adding

constitutional claims that the Utah Supreme Court “‘sustained malice,’ ‘refused to

clarify the constitutional question,’ and ‘refused to recognize evidence.’” Id. at 629

(quoting Compl. at 25).

      Because Mr. Velasquez proceeded pro se and in forma pauperis (IFP), the

district court construed his complaint liberally, but found the claims to be “generally

confusing and difficult to decipher.” Id. at 628. Ultimately, the court dismissed his

complaint as barred by the Rooker-Feldman doctrine because it “to one extent or

another” asked the court to review “certain decisions rendered concerning the

Administrative Case by Utah administrative agencies, the Utah Third District Court,

the Utah Court of Appeals, and the Utah Supreme Court.” Id. at 631. Following that



                                            2
order, Mr. Velasquez filed a motion for reconsideration,1 which the district court

denied. Id. at 712. The district court denied Mr. Velasquez leave to proceed on

appeal IFP, certifying that the appeal was not taken in good faith because it “presents

no substantial question for review” and “there is no reasonable basis for his claims of

error.” Id. at 728. Mr. Velasquez has renewed his motion to proceed IFP on appeal

in this court.

                                      Discussion

       We review a district court’s dismissal for lack of subject matter jurisdiction de

novo, and any factual findings for clear error. Stuart v. Colo. Interstate Gas Co., 271
F.3d 1221, 1225 (10th Cir. 2001). The denial of a motion for reconsideration under

Rule 59(e) is reviewed for abuse of discretion. Nelson v. City of Albuquerque, 921
F.3d 925, 929 (10th Cir. 2019).

       First, Mr. Velasquez challenges the dismissal of his case. The premise of the

Rooker-Feldman doctrine is that 28 U.S.C. § 1257(a) gives only the United States

Supreme Court jurisdiction to review appeals from state court judgments. See Dist.

of Columbia Ct. of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust


1
 While Mr. Velasquez identified Federal Rule of Civil Procedure 60(a) as the basis
for his reconsideration motion, that rule is usually reserved for correcting clerical
errors or inadvertent mistakes. See McNickle v. Bankers Life and Cas. Co., 888 F.2d
678, 682 (10th Cir. 1989); 11 Charles Allen Wright & Arthur R. Miller, Federal
Practice & Procedure § 2854 (3d ed., April 2019 update) [“Wright & Miller”].
Instead, Rule 59(e) is the mechanism typically used to correct a substantive error in a
court’s legal determination after judgment has been entered. See Nelson, 921 F.3d at
928–29; Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000); 11
Wright & Miller § 2810.1. Accordingly, for purposes of this appeal we construe his
motion as one under Rule 59(e).
                                           3
Co., 263 U.S. 413 (1923). By negative inference, inferior federal courts lack subject

matter jurisdiction to hear appeals from state court. Mo’s Express, LLC v. Sopkin,

441 F.3d 1229, 1233 (10th Cir. 2006). The scope of the doctrine, however, is

narrow. Rooker-Feldman only bars federal district courts from hearing cases

“brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Where the relief requested would

necessarily undo the state court’s judgment, Rooker-Feldman deprives the district

court of jurisdiction. Mo’s Express, 441 F.3d at 1237.

      In Mr. Velasquez’s case, he appears to challenge decisions by the Utah state

courts reviewing his state administrative law appeal. He claims that the Utah state

courts violated his constitutional rights in the course of that litigation and seems to

seek reversal of decisions he lost on the merits. This is precisely the type of suit that

Rooker-Feldman prevents federal district courts from hearing. Having already raised

his various objections in state court and failed, Mr. Velasquez has now “repaired to

federal court to undo the [state-court] judgment” against him. Exxon, 544 U.S. at

293. If he wants to receive federal review of his constitutional claims from Utah

court, his only remedy is an appeal to the United States Supreme Court. The district

court properly dismissed this action for lack of subject matter jurisdiction.

      Second, Mr. Velasquez challenges the district court’s denial of his motion for

reconsideration. We review such a denial for an abuse of discretion, and a district

                                            4
court only abuses its discretion when its decision was “arbitrary, capricious,

whimsical, or manifestly unreasonable.” Nalder v. West Park Hosp., 254 F.3d 1168,

1174 (10th Cir. 2001) (internal quotation marks omitted). Here, Mr. Velasquez’s

motion was impermissibly overlong and entirely “without merit.” 1 Rawle 712–13. The

district court did not abuse its discretion by denying a motion that raised no new

arguments and did not reveal any defect in the court’s original decision. See Nelson,
921 F.3d at 929–30; Servants, 204 F.3d at 1012.

      Finally, we deny Mr. Velasquez’s motion to proceed IFP; he has not advanced

a rational argument on the law and facts to warrant such status. See DeBardeleben v.

Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

      AFFIRMED. All pending motions are DENIED.


                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                           5